Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Application was not published

Continuity/Reexam Information for 17/125741 
    
        
            
                                
            
        
    

Parent Data17125741, filed 12/17/2020 Claims Priority from Provisional Application 62950077, filed 12/18/2019 Claims Priority from Provisional Application 63034364, filed 06/03/2020




Final Office Action






Status of claims

Claims 1, 2-8, and 10-29 are pending.
New claim 26-29 were added.
New claims depends on claim 1.
Claims 2 and 9 were cancelled.
Claims 1, 3-8, 10-15 and 21-29 were examined.
Claims 16-20 were withdrawn from consideration as non-elected invention. 
No claim is allowed. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-8, 10-15  and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Salehi et al. (20140235726A1 also published as US Patent 9320724),  Ramos et al (Ramos et al. Neurobiology of aging 29.7 (2008): 1060-1069.) and Geyer MA et al. (Pharmacol Biochem Behav. 1988 Jun;30(2):417-20. doi: 10.1016/s0091-3057(88) 80002-9. PMID: 2845445, abstract). .These references teach which embraces Applicants claimed invention.  See the entire documents.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	1, 3-8, 10-15,  and 21-29, Salehi et al. (20140235726A1) teaches composition and a method of improving cognitive function and increasing dendritic complexity in humans exhibiting Down syndrome. [0002] and [0003].   Salehi also teaches method for inhibiting onset of adult AD brain pathology in children with Down syndrome. [0004]
Salehi teaches that to counter the peripheral effects of formoterol, we used nadolol, i.e. a .beta.AR antagonist that does not cross the BBB. Analysis of variance (ANOVA) showed no significant effects of either genotype or treatment on oxygen [0050].  Fig 4 shows that in countering the peripheral effects of formoterol, nadolol, a .beta.AR
	It teaches that the term .beta.2 agonist is used to mean .beta.2-adrenergic receptor agonist or .beta.2 AR agonist. Moreover, the term .beta.2 agonist includes compounds that are primarily .beta.2 agonists, but which may also be peripheral agonists for other adrenergic receptors as well, such as .beta.1 adrenergic receptors. [0024].
	Salehi teaches salmeterol, bambuterol, formoterol and clenbuterol. Examples of ultra-long-acting .beta.2 agonists include indacaterol. [0025].
	It teaches .beta.1 adrenergic receptor antagonist or simply .beta.1-blocker. Examples of selective .beta.1-blockers includes  nadolol, acebutolol, metoprolol and nebivolol. [0026].
	It teaches nadolol alone or a combination of nadolol and formoterol,. [0057].
	Salehi teaches that the mechanism by which .beta.2AR signaling might improve neurogenesis in the DG in Ts65Dn mice remains to be fully elucidated. It has been suggested that NE can increase neurogenesis by increasing Fgf2 release. Fgf2 is a trophic factor. It t has been shown that IP injections of clenbuterol, a .beta.2AR agonist in rats leads to a significant increase in Fgf2 mRNA levels in the hippocampus. Indeed, we found a significant reduction in Fgf2 gene expression in the DG in Ts65Dn mice. Interestingly, formoterol treatment caused a 20% and 80% increase in mRNA levels of this gene in the Ts65Dn and 2N mice respectively (Supplementary FIG. 7). [0074].
	In regards to claim 14-15, Salehi discloses a method comprising: subjecting a patient to brain imaging to determine cognitive function and/or to identify whether said patient is in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease  [0156], identifying a particular type of neurodegenerative disease based on a spatial pattern of the brain imaging result [0156] and subsequently administering to said patient a beta2-AR agonist [0131]: formoterol and a peripherally acting beta-blocker (PABRA) [0131]: nadolol, wherein the peripherally acting beta-blocker (PABRA) is administered in a dose of about 14 mg [0134]  but does not disclose administering clenbuterol or wherein the peripherally acting beta-blocker (PABRA) is administered in a sub-therapeutic dose. Salehi further discloses various beta2-AR agonist including clenbuterol [0025].

	 It would have been obvious to one with skill in the art to utilize the method disclosed comprising various beta2-AR agonist disclosed, such as clenbuterol. For a  person skilled in the art, it would have been obvious to utilize the method disclosed by Salehi et al comprising various dosage amounts of disclosed active agents as determined upon completion of clinical trials in order to optimize the combination of agents for improved treatment.

	Regarding Claim 15, Salehi discloses a method comprising: subjecting a patient to brain imaging to determine cognitive function and/or to identify whether said patient is in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease [0156]; identifying a particular type of neurodegenerative disease based on a spatial pattern of the brain imaging result  [0156], administering to said patient a beta2-AR agonist [0131]: (formoterol) and a peripherally acting beta-blocker PABR [0131]: nadolol) to improve cognition and/or treat a neurodegenerative disease in said patient, wherein the peripherally acting beta-blocker (PABRA) is administered in a dose of about 15 mg or less [0134]: 14 mg), and subsequently re-subjecting said patient to brain imaging to determine any improvement  in cognitive function and/or treatment of said neurodegenerative disease [0153], but does not disclose administering clenbuterol. However, Salehi further discloses various beta2-AR agonist including clenbuterol  [0025].
	It would have been obvious to one with skill in the art to apply the method disclosed comprising various beta2-AR agonist disclosed, such as clenbuterol.

	Ramos et al. was added because it teaches the advantages of using adrenergic agonist, clenbuterol.  It provides motivation to combine clenbuterol with nadolol  for the improvement in cognitive function or treatment. 
	Ramos et al. teaches β2 adrenergic agonist, clenbuterol, enhances working memory performance in aging animals. Ramos teaches that activation of β2 adrenoceptors might improve performance in a working memory task. The effects of the β2 agonist, clenbuterol, on spatial working memory performance. Clenbuterol was either infused directly into the prefrontal cortex (rats) or administered systemically (monkeys). Results demonstrated that clenbuterol improved performance in many young and aged rats and monkeys.  The effects of clenbuterol were not universal and depended on the cognitive status of the animal: the drug moderately improved only a subset of animals with working memory impairment.  (Abstract).
	Ramos teaches that the prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged during the retrieval and encoding of memories, and is critical for inhibition of proactive interference, for protecting memories and thoughts from distraction, and allowing us to plan and organize behavior.  As the aging population grows progressively larger, treatments for age-related cognitive deficits are increasingly needed.  (Introduction).

	Clenbuterol appropriate dose of 0.1 μg/μL for clenbuterol; 0.0001 μg/μL. The dose of clenbuterol was based on a pilot study that identified  this as the most effective dose.  (Drug infusions (2.1.4).  The wide range of doses of clenbuterol, 0.000001–0.1 mg/kg, were administered intramuscularly to monkeys. (Drug administration, 2.2.4.) 
	
Clenbuterol is not only a β2 adrenergic agonist, but also has some β1 antagonist properties

	Fig. 3. Clenbuterol's beneficial effects on working memory performance.  Clenbuterol (0.1 μg/0.5 μL) improves rats’ performance in the delayed alternation task in a T-maze when compared to performance following a vehicle treatment. Blockade of β2 adrenoceptors with ICI 118,551 (0.0001 μg/0.5 μL) reverses the beneficial effects of clenbuterol. Results represent mean ± S.E.M. percent correct, n = 9. *p = 0.02; **p = 0.009.shows 
	Fig. 5. Shows clenbuterol's beneficial effects on working memory performance of a subset of monkeys. Systemic administration of the best effective dose of clenbuterol (0.0001–0.01 mg/kg) improves the monkey's performance in the delayed response task when compared to performance following a vehicle treatment. 

	Ramos teaches that clenbuterol can produce a very modest enhancement of working memory (WM)  performance in both rats and monkeys with WM deficits. The improvement seen after clenbuterol treatment is specific to the β2 adrenoceptor, since a β2 adrenergic antagonist completely reverses the beneficial effects seen during cognitive testing. Even though clenbuterol's effects were modest in the PFC, it may still be useful as a global enhancer of cognition, as it is one of the few agents that can improve WM as well as long-term memory consolidation. Finally, the efficacy of β2 adrenoceptor activation to improve PFC cognitive function may be particularly important in the elderly population with age-related WM deficits and glucose metabolism reduction, if very low dose clenbuterol treatments are used. (Conclusion).

	Clenbuterol treatment reduced H3K27ac across the promoter (site 1, Fig. 3A) and two putative intronic enhancers (sites 2 and 3, Fig. 3A). Clenbuterol treatment resulted in a correlated decrease in H3K27ac levels and  relative SNCA mRNA abundance (Fig. 3B). (Fig. 3C). Thus, β2AR regulates the transcription of α-synuclein in correlation with H3K27ac across the promoter and enhancers in the human SNCA locus.
	Ramos teaches beneficia; effects while using clenbuterol neuropharmacological studies suggest that clenbuterol could be one of the few agents to produce global cognitive improvement. While agents such as guanfacine enhance PFC function but impair hippocampal and amygdala function, clenbuterol is one of the few agents that can improve both WM and long-term memory. Indeed, activation of β2 adrenoceptors has been shown to enhance amygdala and, more recently, hippocampal function. (Discussion, 2nd para). 
	Therefore, the effects of clenbuterol treatment could result from β adrenoceptors’ ability to enhance the breakdown of glycogen and the export of glucose from astrocytes to increase local cerebral blood flow. Nevertheless, the data suggest that at very low doses, clenbuterol could produce significant global cognitive enhancement with mild side effects.
	Ramos et al. teaches that the  data suggest that clenbuterol can produce a very modest enhancement of WM performance in both rats and monkeys with WM deficits. The improvement seen after clenbuterol treatment is specific to the β2 adrenoceptor, since a β2 adrenergic antagonist completely reverses the beneficial effects seen during cognitive testing. Even though clenbuterol’s effects were modest in the PFC, it may still be useful as a global enhancer of cognition, as it is one of the few agents that can improve WM as well as long-term memory consolidation. However, a number of different studies add a cautionary note to clenbuterol’s clinical efficacy since there are potentially dangerous side effects associated with its acute or chronic use or misuse. 
	In regards to claims 21-29 drawn to doses, Ramos et al. teaches the efficacy of β2 adrenoceptor activation to improve PFC cognitive function may be particularly important in the elderly population with age-related WM deficits and glucose metabolism reduction, if very low dose clenbuterol treatments are used. (Last para of the reference). (prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged during the retrieval and encoding of memories (especially if it is an effortful process), and is critical for inhibition of proactive interference, for protecting memories and thoughts from distraction, and allowing us to plan an First, dose-dependent reductions in ambulation, hole poking, and rearing were established following intraperitoneal injections of 0.004 to 1.0 mg/kg clenbuterol. These effects were then found to be similar to those of 0.4 mg/kg isoproterenol, a mixed beta-adrenergic agonist that does not enter the brain after systemic administration. The behaviorally suppressive effects of either 0.4 mg/kg isoproterenol or 0.05 mg/kg clenbuterol were found to be completely antagonized by pretreatment with a 10.0 mg/kg dose of nadolol, a beta antagonist that does not penetrate the brain when administered systemically. Nadolol itself had no significant effects on behavior. These results indicate that these behavioral effects of systemic administrations of clenbuterol are mediated by the activation of peripheral rather than central beta-adrenergic receptors organize behavior, Introduction).

Geyer et al teaches peripheral mediation of effects of clenbuterol on locomotor and investigatory behavior in rats. Clenbuterol is one of the few beta-adrenergic agonists that readily passes the blood-brain barrier.  The behavioral effects in rats of systemic administrations of clenbuterol have been used as a reflection of the activation of central beta receptors. Reduction in locomotor activity induced by clenbuterol is mediated by central rather than peripheral beta receptors was studied. First, dose-dependent reductions in ambulation, hole poking, and rearing were established following intraperitoneal injections of 0.004 to 1.0 mg/kg clenbuterol. These effects were then found to be similar to those of 0.4 mg/kg isoproterenol, a mixed beta-adrenergic agonist that does not enter the brain after systemic administration. The behaviorally suppressive effects of either 0.4 mg/kg isoproterenol or 0.05 mg/kg clenbuterol were found to be completely antagonized by pretreatment with a 10.0 mg/kg dose of nadolol, a beta antagonist that does not penetrate the brain when administered systemically. Nadolol itself had no significant effects on behavior. These results indicate that these behavioral effects of systemic administrations of clenbuterol are mediated by the activation of peripheral rather than central beta-adrenergic receptors.
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).



It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to composition containing clenbuterol and nadolol because Salehi Ramos and  Geyer teaches combination of clenbuterol and nadolol for claimed treatments. For example, Ramos relates that the prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged during the retrieval and encoding of memories, and is critical for inhibition of proactive interference, for protecting memories and thoughts from distraction, and allowing us to plan and organize behavior.  When the aging population grows progressively larger, treatments for age-related cognitive deficits are increasingly needed
In addition, more motivation to add nadolol is provided by  Geyer which teaches Clenbuterol is one of the few beta-adrenergic agonists that readily passes the blood-brain barrier and the reduction in locomotor activity induced by clenbuterol is mediated by central rather than peripheral beta receptors. First, dose-dependent reductions in ambulation, hole poking, and rearing were established following intraperitoneal injections of 0.004 to 1.0 mg/kg clenbuterol.  It was found that 0.05 mg/kg clenbuterol completely antagonized by pretreatment with a 10.0 mg/kg dose of nadolol, a beta antagonist that does not penetrate the brain when administered systemically. Nadolol itself had no significant effects on behavior. 
	A person skilled in the art at the time the invention was filed would have used nadolol with clenbuterol due to its antagonizing effect, even though nadolol does not penetrate and had no significant effect on behaviour.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
	Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
The data provided in the specification does not commensurate with the scope of the claims. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Response to Remarks

	Applicants response filed on 06/30/2022 is acknowledged.  Amendments in claims were entered.   Applicants arguments were fully considered but were not found persuasive.  Rejection under 35 U.S.C. 112 (b) and (d) was withdrawn because claims were amended and arguments were found persuasive. Rejection under 35 U.S.C. 112(a):

Applicants arguments in regards to obviousness rejection was fully considered but were not found persuasive.  Claims 1, 3-8, 10-15 and 21-29 stand rejected over the cited references for the same reasons as set forth in the previous office action.  Applicants argued about a subtherapeutic doses.  Specification does not disclose any unexpected results for subtherapeutic dosages.  Specification discloses subtherapeutic doses in   
Specification discloses that neurodegenerative disease is one or more selected from MCI, aMCI, Vascular Dementia, Mixed Dementia, FTD (fronto-temporal dementia; Pick's disease), HD (Huntington disease), Rett Syndrome, PSP (progressive supranuclear palsy), CBD (corticobasal degeneration), SCA (spinocerebellar ataxia) and a long list of others. [0191] and [0192].  Mild cognitive impairment (MCI) is the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.
Instant claims are drawn to combination of clenbuterol and nadolol.  Therefore, figure 10 is not related to claimed invention.
Example 1 as presented in specification describes that a single dose of clenbuterol was provided to the patients ranging in an amount from 30 to 160 ug.  [0117]. A single dose of nadolol was also administered in some patients in an amount of 5 mg to counter any adverse effects of the clenbuterol. The patient are tracked over the course of 3 days after the single dose of clenbuterol and/or nadolol. The patients demonstrated robust global increase in cerebral blood flow from the baseline following treatment with clenbuterol and/or nadolol.  [0118]. 

The references cited above teaches Applicants claimed invention.  A person skilled in the art would find an appropriate dose depending on the severity of disease and age of the person. 
Claims invention is considered obvious to one skilled in the art for the reasons cited above.


Election of Invention.

	Previously, in response to restriction requirement, Applicants elected group II, claims 14 and 15 without traverse. (03/25/2021).  The group reads on claim 1, 14 and 15.   In regards to species election requirement Applicant elected  MCI (mild cognitive impairment).  All claims read on the elected species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627